854 F.2d 1317Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Federico J. HEADLEY, Plaintiff-Appellant,v.PRESIDENT, ATLANTIC TELEPHONE, E. M. BISHOP, DistrictManager of AT & T Communications, Sandra Boclair, AssistantDistrict Manager of AT & T Communications, HODGES,Operators' Sup. of AT & T Communications, Diana (Last NameUnknown), Operator of AT & T Communications, Defendants-Appellees.
No. 87-7359.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1988.Decided Aug. 1, 1988.

Federico J. Headley, appellant pro se.
Before JAMES DICKSON PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Headley v. President, Atlantic Telephone, CA-87-937-AM (E.D.Va. Sept. 18, 1987).


2
AFFIRMED.